900 F.2d 252Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert C. HEMPHILL, Jr., Plaintiff-Appellant,v.HOUSING AUTHORITY OF THE CITY OF CHARLESTON;  Roger F.Switzer, Executive Director;  Joe E. Moore, ManagementOperations;  Debbie Megginson, Housing Authority II;  T.B.Chabot, Security Officer;  T.W. Evans, Security Officer,Defendants-Appellees.
No. 89-1803.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 5, 1990.Decided:  March 21, 1990.Rehearing and Rehearing In Banc Denied April 25, 1990.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  John T. Copenhaver, Jr., District Judge.  (C/A No. 88-1587-2)
Robert C. Hemphill, Jr., appellant pro se.
David Paul Cleek, Charleston, W.Va.;    Steven Paul McGowan, Steptoe & Johnson, Charleston, W.Va., for appellees.
S.D.W.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Robert C. Hemphill, Jr., appeals from the district court's order granting the defendants' motion for summary judgment on his numerous claims of constitutional violations resulting from his eviction and on the defendants' counterclaim seeking immediate possession of Hemphill's apartment.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hemphill v. Housing Authority, C/A No. 88-1587-2 (S.D.W.Va. Aug. 29, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED